Citation Nr: 1034574	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-03 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to October 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for back disability as secondary to service-connected bilateral 
knee disability.

Pursuant to the appellant's request, a hearing before a member of 
the Board was scheduled for December 2007.  A notation associated 
with the claims file indicates that the appellant did not appear 
for this hearing.  Because she failed to report for the hearing 
or provide an explanation for her absence, and has not requested 
that the hearing be rescheduled, her hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran is afforded every possible 
consideration.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).

The Veteran claims that she developed a back disability as 
secondary to her service-connected bilateral knee disability.  In 
August 2008, the Veteran was afforded a VA examination.  She 
reported onset of her back problems in service.  Following a 
review of a lumbar spine MRI and an examination of the Veteran, 
the examiner determined that the Veteran's back pain was 
secondary to bilateral facet arthropathy at L5-S1 and mild 
degenerative disc disease from L3-L4 through L5-S1.  The examiner 
opined that lumbar spine disability was less likely than not 
caused by her current left knee condition.

The Board recognizes that the Veteran was afforded a VA 
examination that focused on whether her lumbar spine disability 
was caused by the service-connected left knee disability.  
However, while the VA examiner found that the Veteran's lumbar 
spine disability was not caused by the service-connected left 
knee condition, the examiner did not comment on whether the back 
disability had onset in service, nor did the examiner opine as to 
whether the Veteran's service-connected bilateral knee disability 
had aggravated the back disability beyond its natural 
progression.  Allen v. Brown, 7 Vet. App. 439 (1995). 

It remains unclear to the Board whether the Veteran's back 
disability is directly related to service or has been aggravated 
by her service-connected bilateral knee disability.  Therefore, 
the Board finds that a remand for an additional VA examination 
and opinion is necessary in order to fully and fairly address the 
merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to assess the nature and etiology of any 
current back disability.  The examiner should 
review the claims folder and should note that 
review in the report.  The examiner should 
provide a rationale for any opinion expressed 
and reconcile that opinion with the evidence 
of record, including the VA examination and 
addendum reports in October and December 
2008.  The examiner should provide the 
following information:

a)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that any current back 
disorder is related to service or 
developed within one year of the 
Veteran's discharge from service in 
October 1998.  The examiner must 
consider the Veteran's statements 
regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  The examiner 
is also asked to comment on the 
clinical significance of the service 
medical records, which documented 
multiple instances of treatment for 
recurrent back pain.  

b) State whether it is as likely as 
not (50 percent or greater 
probability) that any current low back 
disability was either caused by or 
aggravated beyond its natural 
progression by her service-connected 
right and left knee disabilities.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

